 1                                                        The Honorable Barbara J. Rothstein

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7   JOSHUA D. LAMBERT,                                   NO. 2:19-cv-1829
     Plaintiff,
 8                                                      ORDER (1) ADOPTING IN
     v.
                                                        PART REPORT AND
 9
     ROBERT McKAY, et al.,                              RECOMMENDATION RE:
10   Defendants.                                        MOTIONS FOR JUDGMENT ON
                                                        THE PLEADINGS;
11                                                      (2) GRANTING PLAINTIFF’S
                                                        MOTION FOR STAY; AND
12
                                                        (3) DENYING DEFENDANTS’
13                                                      MOTION TO QUASH

14
                                          I.      INTRODUCTION
15
            This matter comes before the Court on the Report and Recommendation (“R&R”) of
16
     Magistrate Judge Mary Alice Theiler. The R&R recommends denying Plaintiff Joshua Lambert’s
17
     Motion for Judgment on the Pleadings; granting Defendants’ Motion for Judgment on the
18
     Pleadings, filed by Defendants Island County, Bailey, Becker, Bingham, Briones, Piechowski,
19
     Weller, and Wright (“Defendants”); and dismissing this case in its entirety. For the reasons that
20
     follow, the Court adopts in part the R&R, but declines to adopt the recommendation of dismissal
21
     as to Count 1 of the Complaint.
22

23

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -1
 1                                    II.      FACTUAL BACKGROUND

 2          Plaintiff Joshua Lambert is currently confined at the Washington State Penitentiary in

 3   Walla Walla, Washington. He was convicted in 2013 in Island County Superior Court on multiple

 4   charges, including for the murders of his maternal and paternal grandfathers. See State v.

 5   Lambert, 199 Wn. App. 51 (2017); State v. Lambert, Island County Superior Court cause number

 6   11-1- 00181-5. Lambert was sentenced to 1200 months confinement. In 2018, in connection with

 7   an appeal and resentencing, Lambert was temporarily transferred to the Island County

 8   Correctional Facility (“ICCF”), where he remained for approximately two months. Lambert’s

 9   Complaint contains 20 federal and four state-law claims arising out of this time spent at the ICCF.

10   Defendants in this case include Island County, a number of employees of ICCF and the Island

11   County Sheriff’s Office, and Lambert’s former standby public defender, who was previously

12   dismissed by the Court. Dkt. No. 61.

13          Plaintiff has moved for judgment on the pleadings on a single count in his Complaint,

14   Count 1, which seeks damages and injunctive relief for a claimed violation of the First

15   Amendment. Lambert claims that ICCF maintains a mail policy prohibiting inmates’ access to all

16   printed material downloaded from the internet, in violation of his free speech rights. Defendants

17   deny they have such a policy, and argue that even if they did, Lambert has failed to demonstrate

18   he has suffered any injury as a result.

19          Defendants have also moved for judgment on the pleadings, seeking dismissal of

20   Lambert’s Complaint in its entirety.

21   ///

22   ///

23

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -2
 1                                            III.    DISCUSSION

 2      A. Standard for Judgment on the Pleadings

 3          Both Plaintiff and Defendants have brought their motions under Fed. R. Civ. P. 12(c),

 4   which provides “[a]fter the pleadings are closed—but early enough not to delay trial—a party

 5   may move for judgment on the pleadings.” The standard of review of such a motion is the same as

 6   for a motion brought under Fed. R. Civ. P. 12(b)(6). See Gregg v. Hawaii, Department of Public

 7   Safety, 870 F.3d 883, 887 (9th Cir. 2017). As aptly set out in the R&R, the standard is that “a

 8   complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

 9   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

10   Twombly, 550 U.S. 544, 570 (2007)). Dismissal may be based on either the lack of a cognizable

11   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri v.

12   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). In considering a motion to dismiss, the

13   Court accepts all facts alleged in the complaint as true and makes all inferences in the light most

14   favorable to the non-moving party. Barker v. Riverside County Office of Educ., 584 F.3d 821, 824

15   (9th Cir. 2009) (citations omitted).

16          Plaintiff has submitted with his motion copies of two grievances relating to Counts 1 and

17   2. See Decl. of Joshua Lambert, Dkt. No. 17. Defendants argue that the Court should therefore

18   convert Plaintiff’s motion to one for summary judgment, as provided in Fed. R. Civ. P. 12(d) (“If,

19   on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not

20   excluded by the court, the motion must be treated as one for summary judgment under Rule 56.”).

21   Count 1 of the Complaint, however, repeatedly refers to those grievances. See, e.g., Compl. ¶¶

22   1.4, 1.6, 1.8. The Court therefore deems the materials incorporated into the Complaint by

23   reference. See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (“Even if a document is

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -3
 1   not attached to a complaint, it may be incorporated by reference into a complaint if the plaintiff

 2   refers extensively to the document.”). Plaintiff’s motion is thus properly considered under Fed. R.

 3   Civ. P. 12(c).

 4      B. Plaintiff’s Motion for Extension of Time to File Objection; Defendants’ Motion to
           Quash
 5
               Before the Court are Plaintiff’s Motion for Stay or Extension, and Defendants’ Motion to
 6
     Quash, both related to Plaintiff’s untimely-filed objections to the R&R. Dkt. No. 55; Dkt. No. 58.
 7
     Judge Theiler issued the R&R on November 9, 2020; objections were due on November 30.
 8
     Plaintiff did not file objections by that date; instead, he filed the Motion for Stay on December 4,
 9
     2020, asking for additional time to file his objections. Plaintiff submitted that he “went to
10
     segregation on 11/24/2020” and did not have access to his legal files. Defendants filed an
11
     objection to the Motion for Stay, noting that the Motion had been filed after the deadline for
12
     objections to the R&R, and arguing that being placed in segregation does not amount to
13
     “excusable neglect.” Dkt. No. 56.
14
               Nevertheless, Plaintiff filed his Objections to the R&R on December 14, 2020. Dkt. No.
15
     57. Defendants subsequently filed a Motion to Quash Plaintiff’s Untimely Objections. Plaintiff
16
     filed a response to Defendants’ Motion, and a reply in support of his Motion for Stay. Dkt. Nos.
17
     59, 60.
18
               The law favors disposition on the merits, and Defendants have not claimed that they have
19
     suffered any prejudice as a result of Plaintiff’s delayed filing. Moreover, there is no allegation that
20
     Plaintiff has acted in bad faith or for the purpose of delaying these proceedings, and his objections
21
     were two weeks late—in this context, not a substantial amount of time. The Court therefore
22
     exercises its discretion under Fed. R. Civ. P. 6(b) to extend the deadline, and will consider
23

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -4
 1   Plaintiff’s objections. Plaintiff’s Motion for Extension is granted, and Defendants’ Motion to

 2   Quash is denied.

 3       C. Count 1: First Amendment Challenge to ICCF “Incoming Mail” Policy

 4           1. ICCF Policy on Incoming Mail and Inmate Access to Internet-Downloaded Material

 5           In Count 1 of the Complaint, Plaintiff asserts that his “right to speech was violated

 6   because of a jail policy that forbade any and all speech items printed off the internet, . . . whether

 7   or not there was a legitimate penological interest.” Compl., ¶ 1.1, Dkt. No. 6. The Complaint

 8   refers to the ICCF Inmate Manual, Appendix B, “6.1.0 Incoming Mail,” which provides, in part,

 9   “Books, magazines, and newspapers will be accepted if it [sic] comes directly from the Publisher,

10   Book Club, or retailer through the mail. . . . Computer generated (downloaded material) books,

11   magazines, photos, and newspapers will not be accepted.” Id., ¶ 1.6; see also Suppl. Ex., Dkt. No.

12   37, at 11.

13           The Plaintiff alleges that despite the written policy being limited on its face to books and

14   other specific types of “downloaded material” from the internet, Defendants’ practice is in fact to

15   prohibit “all internet print-outs.” Compl., ¶ 1.4 (“This was confirmed to me by many [at] ICCF,

16   and at least [Defendant] Lt. Becker.”). Plaintiff concedes that he has “received permission for

17   legal related print outs from the internet,” but claims that this exception does not cure other

18   defects in the practice, under which he does “not have access to print outs related to my mental

19   health and other types of reading in general.” Id., ¶ 1.10.

20           In their response to Plaintiff’s Motion, Defendants deny that Section 6.1.0 of the Inmate

21   Manual reflects the ICCF “official policy” for processing inmate mail. Defs.’ Resp. at 6

22   (“[Plaintiff] offers no evidence that the portion of the Inmate Handbook he cites reflects the

23   ICCF’s official policy on the processing of inmate mail. It is not.”). Defendants claim instead that

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -5
 1   the mail policy is found in the Island County Sheriff’s Office Custody Manual, Policy 1008. Id.;

 2   see Decl. of Eric Bingham, ¶ 2., Ex. A. That provision makes no reference to any proscription on

 3   material downloaded from the internet, and instead outlines the standard for allowing or

 4   prohibiting inmate access to mail—specifically, whether rejection of any mailed material “is

 5   rationally related to a legitimate government interest, and whether alternate means of

 6   communicating with others is available.” Policy 1008 further states “inmates are permitted to

 7   purchase, receive and read any book, newspaper, periodical or writing,” provided it is “mailed

 8   directly from the publisher to a named inmate.” Id.

 9           2. Plaintiff’s and Defendants’ Motions for Judgment on Count 1

10           Plaintiff’s Motion seeks judgment only against Island County, and only on Count 1 of the

11   Complaint. Prisoners retain their First Amendment right to receive information while

12   incarcerated, which includes “material disseminated over the internet as well as by the means of

13   communication devices used prior to the high-tech era.” Clement v. California Dep't of Corr., 364

14   F.3d 1148, 1151 (9th Cir. 2004) (citing Turner v. Safley, 482 U.S. 78, 84 (1987); Reno v. ACLU,

15   521 U.S. 844, 868 (1997)). Plaintiff argues that it is “clearly established law” that a correctional

16   facility may not restrict inmate access to printed material solely because it is downloaded from the

17   internet. Pl. Mot. at 4 (citing Clement, 364 F.3d 1148). Plaintiff is seeking an injunction directing

18   Island County to change its policy, and damages of $15,000.

19           Defendants’ Motion also seeks judgment on Count 1, in their favor. As noted, Defendants

20   deny they have a blanket proscription on all “internet printouts,” and claim that their “official

21   policy” is outlined in the Sheriff’s Manual, which makes no reference to internet-generated

22   material. They argue, alternatively, that even if the policy is as Plaintiff has alleged, Plaintiff has

23   not suffered an injury sufficient to establish a First Amendment Violation.

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -6
 1            The Court concludes that neither side is entitled to judgment on the pleadings on Count 1.

 2   Defendants deny that it is their “official policy” to reject all internet printouts. Nevertheless, it

 3   remains unclear from the record what Defendants’ actual practice is regarding “internet

 4   printouts.” Under Monnell v. Department of Social Services of New York, municipalities “may be

 5   sued for constitutional deprivations visited pursuant to governmental ‘custom’ even though such a

 6   custom has not received formal approval through the body's official decisionmaking channels.”

 7   436 U.S. 658, 690–91 (1978). Furthermore, Defendants’ assertion that “publications, magazines

 8   or newspapers” must come directly from the publisher does not answer the question of what the

 9   jail’s policy or practice is towards other types of materials (e.g., photographs, letters, unpublished

10   written materials) printed from the internet. It is not possible to rule on the constitutionality of a

11   policy or practice—in favor of either party—where the contours of that policy or practice (and not

12   just the as-written “official policy”) are in dispute and have not been clearly articulated to the

13   Court.

14            Defendants also argue that even if the policy or practice were, as Plaintiff has alleged, a

15   complete ban on all internet printouts, Plaintiff could not maintain his claim because he has failed

16   to allege causation or any actual injury. See Defs.’ Resp. at 8 (Lambert “fails to point to a single

17   piece of mail or printed material that was denied to him as a result of the policy.”). Defendants

18   cite Monell for the proposition that a plaintiff making a § 1983 claim must demonstrate that the

19   challenged policy caused an injury. Defs.’ Resp. at 7-9 (citing Monell, 436 U.S. at 690) (“the

20   touchstone of the § 1983 action against a government body is an allegation that official policy is

21   responsible for a deprivation of rights protected by the Constitution”). The R&R agreed with

22   Defendants, noting,

23            [P]laintiff does not identify in his complaint any mail or printed material that was

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -7
 1          rejected pursuant to the policy, he merely asserts that but for the policy he
            would have had access to a broader range of materials, including “print outs
 2          related to my mental health and other types of reading in general (see Dkt. 6 at 10).”
            This assertion is too vague to demonstrate any constitutional injury or, more
 3          importantly, to demonstrate that Island County was the moving force behind any
            such injury. Plaintiff’s claim against Island County therefore fails because plaintiff
 4          has not established that any policy of Island County caused a violation of his
            constitutional rights.
 5
            R&R at 9.
 6
            The Court declines to adopt this conclusion. Plaintiff alleged in his Complaint that he “did
 7
     not have access to print outs related to my mental health and other types of reading in general.”
 8
     Compl., ¶ 1.10. He further argues that “the policy or practice was the causation of the
 9
     constitutional injury because it was a ‘prior restraint’ on speech. . . . It would be absurd for me to
10
     have something mailed to me that I knew would get rejected.” Pl.’s Rep. at 9; Dkt. No. 36.
11
     Interpreting this pro se argument generously, Plaintiff has correctly pointed out that alleging a
12
     mere chilling of free speech rights may, even in the absence of a more specific, concrete injury,
13
     make out a claim under the First Amendment. See Hayes v. Idaho Corr. Ctr., 849 F.3d 1204,
14
     1212–13 (9th Cir. 2017) (“Nor is Hayes required to show any actual injury beyond the free speech
15
     violation itself to state a constitutional claim.”) (citation omitted); Laird v. Tatum, 408 U.S. 1, 11
16
     (1972) (explaining that “constitutional violations may arise from the deterrent, or ‘chilling,’ effect
17
     of governmental [actions] that fall short of a direct prohibition against the exercise of First
18
     Amendment rights,” where “the challenged exercise of governmental power was regulatory,
19
     proscriptive, or compulsory in nature, and the complainant was either presently or prospectively
20
     subject to the regulations, proscriptions, or compulsions that he was challenging”); see also White
21
     v. Lee, 227 F.3d 1214, 1241 (9th Cir. 2000) (“In making their First Amendment claim, the
22
     plaintiffs were obligated to prove only that the officials' actions would have chilled or silenced “a
23

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -8
 1   person of ordinary firmness from future First Amendment activities,” not that their speech and

 2   petitioning were “actually inhibited or suppressed.”) (citing Mendocino Env't Ctr. v. Mendocino

 3   Cty., 192 F.3d 1283, 1300 (9th Cir. 1999)). Assuming for purposes of this motion that the facts

 4   are as Plaintiff alleges, Defendants are not entitled to dismissal of Count 1 on the pleadings.

 5         D. Remaining Federal Claims (Counts 2-20), and State Claims (Counts 21-23)

 6             Plaintiff’s Complaint contains 19 additional federal counts and three remaining state-law

 7   counts. 1 The R&R recommends dismissal of all of them. Count 2 is a due process claim based on

 8   the same set of facts of Count 1, outlined above. Counts 3, 4, and 5 arise from allegations that

 9   Defendants threatened to (but did not actually) limit Plaintiff’s telephone privileges, in response

10   to Plaintiff’s attorney’s complaint to jail staff that Plaintiff had left, in Plaintiff’s own words,

11   “vulgar and cussing” messages on the attorney’s voicemail machine. Compl., ¶ 3.6. Counts 6, 7,

12   and 8 relate to an alleged ICCF policy that allows inmates to receive books, but limits their ability

13   to send them or remove them upon release from the facility. Counts 9, 10, and 11 challenge

14   Defendants’ requirement that Plaintiff keep a psychology textbook with his other legal materials,

15   in the jail law library, rather than in his cell with him as Plaintiff would have preferred. Counts 12

16   and 13 claim retaliation and free speech violations by jail staff, based on Plaintiff having

17   overheard Defendant Piechowski say that if subpoenaed to testify in Plaintiff’s case,

18   “[Piechowski] would say he did not know what [Plaintiff] was talking about.” Compl., ¶ 12.2.

19   Count 14 is based on allegations that Plaintiff was handcuffed during a meeting with his private

20   investigator, violating his purported free speech rights by limiting his ability to go through boxes

21   of records with her. Counts 15-20 relate to allegations that several Defendants failed to provide,

22

23
     1
         The Court dismissed Count 24 against Defendant McKay on March 16, 2021. See Dkt No. 61.
24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   -9
 1   upon Plaintiff’s request, certain records pertaining to his stay at ICCF, including copies of two

 2   grievances, certain mental health records, and an unredacted phone log.

 3          The Court adopts the R&R’s reasoning and recommendation of dismissal as to all of these

 4   remaining federal claims in the Complaint. Each of these claims fails, as outlined in the R&R,

 5   because Plaintiff has failed to allege a cognizable injury; because the restrictions alleged are

 6   reasonably related to a legitimate penological interest; and/or because, in the absence of “clearly

 7   settled law” demonstrating a constitutional violation, the individual Defendants are entitled to

 8   qualified immunity.

 9          Finally, Counts 21-23 claim violations of Washington’s public records request laws, based

10   upon the same factual allegations underlying the federal claims of Counts 15-20. Defendants seek

11   dismissal of these state law claims, urging the Court to exercise its discretion to dismiss pendent

12   state law claims when all federal claims have been dismissed. In this matter, the Court is not at

13   this stage dismissing all federal claims. However, it is dismissing all federal claims that share the

14   “common nucleus of operative fact” with the state law claims in this matter. United Mine Workers

15   of Am. v. Gibbs, 383 U.S. 715, 725 (1966) (“The state and federal claims must derive from a

16   common nucleus of operative fact.”). The rationale for this Court to exercise jurisdiction of
17   Plaintiff’s state-law claims thus falls away. See id. The Court therefore dismisses the three
18   remaining state law claims, Counts 21-23, without prejudice.
19                                           IV.     CONCLUSION
20          As outlined above, the Court grants Plaintiff’s Motion for Stay, and denies Defendants’
21   Motion to Quash. The Court further adopts the recommendations of the R&R except as follows:
22   Defendants’ Motion for Judgment on the Pleadings for dismissal of Count 1 is denied. Plaintiff’s
23   Motion for Judgment on the Pleadings on Count 1 is also denied. For the reasons outlined herein
24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   - 10
 1   and in the R&R, all other claims in the Complaint are dismissed.

 2          The Court re-refers this case to the magistrate judge for further proceedings consistent

 3   with this order.

 4          DATED this 21st day of May, 2021.

 5

 6

 7
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER RE: REPORT AND
     RECOMMENDATION
25   - 11
